CANCELLATION AGREEMENT

 

CANCELLATION AGREEMENT, dated January 17, 2012 (this “Agreement”), by and
between, Dynastar Holdings, Inc., a Nevada corporation (the “Company”), and
Dynastar Ventures, Inc., a Delaware corporation (the “Cancelling Party”).

 

BACKGROUND

 

Concurrently herewith, the Company is entering into an Agreement and Plan of
Merger with Dynastar Acquisition Corp., a Delaware corporation and its wholly
owned subsidiary (“Acquisition Subsidiary”), and the Cancelling Party which
contemplates a merger of the Acquisition Subsidiary with and into the Cancelling
Party, with the Cancelling Party remaining as the surviving entity after the
merger (the “Merger”), whereby the stockholders of the Cancelling Party will
receive common stock of the Company in exchange for their capital stock of the
Cancelling Party.

 

It is a condition to the consummation of the Merger that the Cancelling Party
enter into this Agreement, which will effectuate the cancellation of 271,400,076
shares of the common stock, par value $.001 per share, of the Company held by
the Cancelling Party (the “Subject Shares”). The Cancelling Party is entering
into this Agreement to, among other things, induce the stockholders of the
Cancelling Party to consent to the Merger.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.      Cancellation of Subject Shares. The Cancelling Party has delivered to
the Company for cancellation stock certificates representing the Subject Shares
along with duly executed medallion guaranteed stock powers covering the Subject
Shares (or such other documents acceptable to the Company’s transfer agent) and
hereby irrevocably instructs the Company and the Company’s transfer agent to
cancel the Subject Shares such that the Subject Shares will no longer be
outstanding on the stock ledger of the Company and such that the Cancelling
Party shall no longer have any interest in the Subject Shares whatsoever. The
Company shall immediately deliver to the Company’s transfer agent irrevocable
instructions providing for the cancellation of the Subject Shares.

  

2.      Representations by the Cancelling Party.

 

(a)       The Cancelling Party owns the Subject Shares, of record and
beneficially, free and clear of all liens, claims, charges, security interests,
and encumbrances of any kind whatsoever. The Cancelling Party has sole control
over the Subject Shares or sole discretionary authority over any account in
which they are held. Except for this Agreement, no person has any option or
right to purchase or otherwise acquire the Subject Shares, whether by contract
of sale or otherwise, nor is there a “short position” as to the Subject Shares.

 

(b)       The Cancelling Party has full right, power and authority to execute,
deliver and perform this Agreement and to carry out the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Cancelling Party and constitutes a valid, binding obligation of
the Cancelling Party, enforceable against it in accordance with its terms
(except as such enforceability may be limited by laws affecting creditor's
rights generally).

  

 

 

 

3.       Further Assurances. Each party to this Agreement will use his or its
best efforts to take all action and to do all things necessary, proper, or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including the execution and delivery of such
other documents and agreements as may be necessary to effectuate the
cancellation of the Subject Shares).

  

4.       Amendment and Waiver. Any term, covenant, agreement or condition of
this Agreement may be amended, with the written consent of the Company and the
Cancelling Party, or compliance therewith may be waived (either generally or in
a particular instance and either retroactively or prospectively), by one or more
substantially concurrent written instruments signed by the Company and the
Cancelling Party.

  

5.       Survival of Agreements, Representations and Warranties, etc. All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.

  

6.       Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Company and the Cancelling Party, and their
respective successors and assigns.

  

7.       Governing Law. This Agreement (including the validity thereof and the
rights and obligations of the parties hereunder and thereunder) and all
amendments and supplements hereof and thereof and all waivers and consents
hereunder and thereunder shall be construed in accordance with and governed by
the internal laws of the State of New York without regard to its conflict of
laws rules, except to the extent the laws of Nevada are mandatorily applicable.

  

8.       Miscellaneous. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. In case any provision of
this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same instrument. This
Agreement may be reproduced by any electronic, photographic, photostatic,
magnetic, microfilm, microfiche, microcard, miniature photographic, facsimile or
other similar process and the original thereof may be destroyed. The parties
agree that any such reproduction shall, to the extent permitted by law, be as
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not the
reproduction was made in the regular course of business) and that any
enlargement, facsimile or further reproduction shall likewise be admissible in
evidence. Facsimile execution and delivery of this Agreement is legal, valid and
binding execution and delivery for all purposes.

  

[Signature Page Follows]

  

2

 

   

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  DYNASTAR HOLDINGS, INC.           By: /s/ Kenneth Spiegeland     Name: Kenneth
Spiegeland     Title: Chief Executive Officer           DYNASTAR VENTURES, INC.
          By: /s/ John S. Henderson IV     Name: John S. Henderson IV     Title:
Chief Executive Officer  

   

[Signature Page to Cancellation Agreement]



   

 



 

 

 

